Citation Nr: 1023151	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for heart disease.  

5.  Entitlement to service connection for residuals of a 
stroke.  

6.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from July 1958 to September 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In October 2007, the Veteran and his son testified at a 
personal hearing before a Decision Review Officer (DRO).  In 
March 2010 the Veteran and his son testified at a personal 
hearing before the undersigned Veterans Law Judge.  
Transcripts of those hearing are of record. 


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability did not 
have onset until many years after active service and is not 
related to his active service.  

2.  The Veteran's current tinnitus did not have onset until 
many years after active service and is not related to his 
active service.  

3.  A healed fracture of the L1 vertebra was noted on the 
Veteran's medical examination report at entrance into active 
service.  

4.  A healed fracture of the L1 vertebra did not increase in 
severity during the Veteran's active service.  

5.  The Veteran had no injury or disease of his lumbar spine 
during active service and arthritis of the lumbar spine did 
not manifest to a compensable degree within one year of 
active service.  

6.  The Veteran did not have a migraine headache in May 1960 
or at any other time during active service and an organic 
disease of the nervous system did not manifest to a 
compensable degree within one year of active service.  

7.  The most recent headache suffered by the Veteran was in 
2001.  

8.  The Veteran did not have heart disease during active 
service and heart disease did not manifest to a compensable 
degree until many years after active service.  

9.  The Veteran did not have cerebrovascular disease or 
injury during active service and cerebrovascular disease did 
not manifest to a compensable degree until many years after 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for residuals of a 
stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  The criteria for service connection for heart disease 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

6.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As to claims 
for service connection this notice must address the 
downstream elements of assignment of a disability rating and 
an effective date, in the event that service connection is 
granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence as to all elements of the claims.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination or obtaining an expert opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records as well as all available records for which the 
Veteran has requested VA assistance in obtaining and provided 
the requested identifying information.  

In April 2006 he requested that VA obtain records of 
treatment from January to April 2006 from Drs. "D.B.", 
M.K", and "J.M." from MCW/FMLH.  The RO requested these 
records and received records of treatment by D.B., M.D. and 
M.K. M.D. along with a letter indicating that records of 
treatment by Dr. J.M. were not found.  The Board does not 
find any notice to the Veteran that there were no records of 
treatment by Dr. J.M.  While this is technically a defect in 
the notice that VA is supposed to provide under 38 C.F.R. 
§ 3.159(e) the Board finds that under the facts of this case 
the defect is not prejudicial to the Veteran.  See generally 
Shinseki v Sanders, 129 S.Ct. 1696 (2009) (explaining the 
rule of prejudicial error in the context of claims for VA 
benefits).  

The Veteran indicated that treatment by these physicians 
occurred in 2006 and had to do with a stroke.  Service 
connection for residuals of a stroke is denied in the instant 
decision because the Board determines that the event that the 
Veteran alleges led to his stroke, a headache in 1960, did 
not occur.  As treatment records from 2006 could not provide 
competent fact witness evidence of a 1960 event in service, 
other than to repeat that already provided by the Veteran and 
found in the service treatment records, any such records of 
treatment by Dr. J.M. are not relevant because such records 
could not prove the existence or nonexistence of the fact at 
issue in this matter.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (VA has no duty to assist in obtaining 
records which are not relevant).  Hence, no prejudice could 
have resulted from VA's failure to provide the Veteran with 
38 C.F.R. § 3.159(e) notice.  

In his November 2006 notice of disagreement the Veteran 
referred to a letter from Dr. "R."  There is no record of 
any letter from Dr. R. in the claims file.  In February 2007, 
the RO sent a letter to the Veteran informing him of this 
fact and asking that he submit the letter to which he 
referred.  He did not provide the letter.  VA has discharged 
its duty to assist and notify as to that matter.  

The Veteran submitted copies of service personnel records to 
VA in March 2006.  VA received his original service treatment 
records from the National Personnel Records Center (NPRC) in 
April 2006.  

Submitted by the Veteran is a National Archives and Records 
Administration Form entitled "REQUEST FOR INFORMATION NEEDED 
TO RECONSTRUCT MEDICAL DATA."  This form includes 
boilerplate language to the effect that medical records were 
not in the NPRC's files but may have been lost in a 1973 
fire.  This was signed by the Veteran on April 10, 2006 and 
received by VA on April 20, 2006.  

Also of record is a Personnel Information Exchange System 
(PIES) response from the NPRC indicating that VA had 
requested the Veteran's service treatment records on March 
28, 2006, and the requested records had been mailed to VA.  
This is date stamped as received by VA on April 28, 2006.  
This is followed by another PIES response to a request 
initiated by VA on March 31, 2006 for medical, dental, and 
Surgeon General Office records, and a request that if no such 
records were available to search sick or morning reports for 
Keesler Air Force Base from May 16, 1960 to May 19, 1960 for 
remarks pertaining to migraine headaches.  The request also 
stated that this was a potential fire related case.  The 
response, dated as completed April 21, 2006, requests that VA 
provide the complete unit to which the Veteran was attached.  
The Board finds no later dated PIES response that refers to 
this request.  Given the relative dates of the request and 
mailing of the service treatment records to the RO, the Board 
concludes that no additional efforts are necessary.  VA made 
two requests within three days for records; the second under 
the assumption that the Veteran's service treatment records 
may have been destroyed.  Subsequent to these requests VA 
received the Veterans' records.  Clearly the records were not 
destroyed.  There is no statement particular to the Veteran 
from the NPRC indicating that the records were destroyed.  
The received records are consistent with the most recent 
statements of the Veteran as to the dates of his alleged in 
service headache.  VA has fulfilled its duty to assist the 
Veteran in obtaining relevant service treatment records.  

In his June 2007 substantive appeal, the Veteran requested 
that VA obtain technical data and other information about the 
1958 Air Force training he received, including data about the 
stress placed on the body during ejection seat training.  He 
also asked that VA try to locate all of the physicians 
mentioned in his May 1960 treatment records and obtain the 
Keesler Field flight records of May 16, 1960 to determine if 
migraine headaches were mentioned.  In Gobber v. Derwinski  2 
Vet.App. 470, 472 (1992), the Veterans Court stated that 
"the "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim."  Although 
that case was issued prior to enactment of the VCAA the Board 
finds it applicable here.  There is no indication that flight 
records from half a century ago are in existence or that such 
records would have noted whether someone had a migraine 
headache.  The Board finds the existence of such records to 
be extremely unlikely.  Similarly, the fact that the Veteran 
stated at separation from service that he had no symptoms 
referable to his back during service is sufficient evidence 
of record and even if there were some records of the force of 
an ejection seat training device used in 1960 available, such 
records would not tend to prove whether the Veteran suffered 
an injury or aggravated a preexisting injury and hence are 
not relevant.  Additionally, it is extremely unlikely that VA 
could locate persons who treated the Veteran 50 years ago and 
the Board finds that VA's duty to assist does not extend to 
expending resources in such an endeavor.  VA has no duty to 
provide the assistance that the Veteran has requested.  

VA afforded the Veteran an adequate examination in October 
2008 with regard to his claims for service connection for a 
hearing loss disability and tinnitus.  VA has not afforded 
the Veteran an examination with regard to his other claims 
that are the subject of this decision.  Those claims depend 
on the occurrence of a migraine headache in May 1960 and the 
occurrence of trauma to his lower back experienced as back 
pain during his training in aviation medicine during service.  
The evidence does not establish that he had a migraine 
headache during service or that he experienced trauma to his 
lumbar spine resulting in any symptoms/disability during 
service.  As explained below, the preponderance of the 
evidence is against affirmative findings in this regard.  As 
the evidence does not establish the claimed inservice injury, 
disease, or event, or the manifestation of any disease to a 
compensable degree within any applicable presumptive period, 
VA has no duty to afford the Veteran a VA examination or 
obtain an expert opinion with regard to his claims for 
service connection for migraine headaches, residuals of a 
stroke, heart disease, or a lumbar spine disability.  

Neither the Veteran nor his representative has sufficiently 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic 
diseases, including organic disease of the nervous system, 
arthritis, cardiovascular disease, brain hemorrhage, and 
brain thromboses, that are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

There is conflicting evidence in this case.  The Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Veterans Court has stated that "The credibility 
of a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran and his son are physicians and therefore 
competent to provide expert medical opinion evidence.  As to 
evidence going to witnessing facts that allegedly occurred 
during service, the Veteran is a competent witness.  As the 
Veteran's son was not present during the Veteran's service, 
his son is not competent to provide evidence as to what 
occurred during the Veteran's service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (fact witnesses are not competent 
to describe events not personally observed with their own 
senses).  The only fact witness evidence of record that is 
competent in this case, as to facts during the Veteran's 
service, is that recorded in the service treatment records 
and that provided by the Veteran because that is the only 
evidence in this case that is based upon observations at that 
time.  

This Board's duty to evaluate evidence includes evaluating 
medical opinion evidence.  Guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  


Hearing loss and tinnitus

The Veteran contends that he suffers from hearing loss and 
tinnitus due to exposure to loud noise from aircraft during 
service.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Id.

Service treatment records include results of audiometric 
testing documented in reports of medical examination from 
April 1957, October 1958, March and July 1959, and June, 
July, and September 1960.  At that time results were listed 
in International Organization for Standardization (ISO) 
units.  Section 3.385 is based on American National Standards 
Institute (ANSI) units.  Conversion from ISO to ANSI units is 
accomplished by adding to the ISO value.  Service treatment 
records show, that after conversion to applicable units, the 
Veteran had thresholds no higher than 25, 20, 20, 10, and 10 
decibels at 500, 1000, 2000, 3000, and 4000 Hz. respectively, 
at any time during service for either ear.  There are no 
Maryland CNC Test results, but whisper testing was always 15 
out of 15 with an annotation of "normal."  These values do 
not meet the regulatory definition of a hearing loss 
disability.  Id.  

Reports of medical history from April 1957, October 1958, 
March 1959, and September 1960 are also of record.  In the 
April 1957 report the Veteran checked a box indicating that 
he either then had or had previously had ear nose or throat 
trouble.  This was prior to entry onto active duty.  In all 
of the other reports, he indicated that he did not then have 
nor had ever had ear, nose or throat trouble.  

There are no reports of symptoms of or treatment for hearing 
loss or tinnitus in the service treatment records.  

These records therefore are evidence against the Veteran's 
claim for service connection for a hearing loss disability 
and tinnitus because these records tend to show that neither 
of these conditions had onset during the Veteran's service.  

The record is absent for any complaints of hearing loss or 
tinnitus prior to 2006.  Thus, the presumptive provisions for 
chronic diseases are not for application.  Furthermore, this 
tends to show that the Veteran did not have a hearing loss 
disability or tinnitus until many years after service; which 
weighs against his claims.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if VA disability benefits were warranted, including a lengthy 
period of absence of complaints).  

A May 2006 VA audiology treatment note documents the 
Veteran's report that he had noticed an increased difficulty 
in hearing his wife over the last 4 to 5 years.  He reported 
that he had some problems with ear infections as a child.  He 
denied any presence of tinnitus.  He also denied any history 
of noise exposure, both military and civilian.  The 
audiologist diagnosed mild to moderate sensorineural hearing 
loss for both ears.  

In October 2008 the Veteran underwent a VA audiology 
examination.  Results from that examination indicate that he 
currently has a hearing loss disability as defined by VA 
regulation.  The audiologist indicated that the claims file 
had been reviewed and documented an interview with the 
Veteran.  The audiologist diagnosed tinnitus as well as 
bilateral sensorineural hearing loss.  An opinion was 
provided that the Veteran's hearing loss and tinnitus are 
less likely than not caused by or the result of military 
noise exposure.  The examiner provided a rationale stating 
that the Veteran had normal hearing on audiograms as measured 
throughout his service including as recorded on his September 
1960 discharge examination and that there were no significant 
threshold shifts relative to his induction audiogram.  The 
audiologist also reasoned that there was no evidence of 
tinnitus located in the service records and that the Veteran 
had denied tinnitus during his May 2006 audiology evaluation.  

The Board finds this opinion to be of high probative value.  
Not only is the opinion supported by logical rationale but 
the opinion is also in agreement with the other objective 
evidence of record.  

In contrast the Board affords the Veteran's opinion very 
little probative weight on these issues.  In his November 
2006 notice of disagreement the Veteran stated that he did 
not remember ever taking a hearing test in service and that 
if there was a discharge audiogram he wagered that is was as 
abnormal as his current audiogram.  In his June 2007 
substantive appeal, he stated "to prersume (sic) being on 
flying status for over a year would not affect my current 
hearing (which is not normal) seems to me probably in 
conflict with past court decisions and at the least silly."  
In a March 2007 letter the Veteran argued that it was untrue 
that all audiograms were normal during service, stating that 
his discharge audiogram was worse than his entrance 
audiogram.  During the Board hearing, the Veteran testified 
that he was exposed to loud aircraft noise in service but was 
not exposed to loud noise after service and concluded that 
his current hearing loss was therefore due to service.  March 
2010 Board hearing transcript at 12-14.  

The Board does not find the Veteran's rationale persuasive.  
He essentially argues that exposure to loud noise during 
service is conclusive evidence that any later hearing loss is 
due to such exposure.  Furthermore, at least one of his 
opinions is based not merely on insufficient facts but on 
incorrect facts.  There are results of audiometric testing 
from service and those results show normal hearing acuity.  
As to the difference that he noted in the audiometric values 
at separation from service as opposed to entrance into 
service the Board notes that hearing loss disability is 
defined by regulation, the values at separation from service 
did not show a hearing loss disability, and those records 
were before the audiologist when the opinion was rendered.  
Whether a value is indicative of abnormal hearing acuity is 
best left to an audiologist, a professional who specializes 
in the testing and evaluation of hearing.  The values are 
certainly not indicative of other than normal hearing under 
VA regulation.  

Weighing the Veteran's opinion against that of the VA 
audiologist as to the etiology of his hearing loss disability 
and tinnitus, the Board finds the VA audiologist opinion more 
probative for the reasons just discussed.  There is no 
evidence of record that a hearing loss disability or tinnitus 
manifested within one year of separation from service and the 
Veteran's statements in May 2006 tends to show that his 
hearing loss and tinnitus had onset many years after service.  
Hence, the presumptive provisions for chronic diseases are 
not for application.  As the preponderance of the evidence is 
against the Veteran's claims for service connection for a 
hearing loss disability and tinnitus, the appeal as to those 
issues must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  


Migraine headaches, stroke, heart disease

The Veteran contends that he had a migraine headache during 
active duty, that this increased his risk factor for a stroke 
and for heart disease, and that therefore service connection 
is warranted for migraine headaches, residuals of a stroke, 
and heart disease.  Service treatment records show that the 
Veteran had the flu on the date that he has identified and 
there is affirmative evidence of record that he did not ever 
have a severe headache at this time or at any time during 
service.  

Treatment records from St. Lukes Medical Center document that 
the Veteran had a history of coronary artery disease status 
post bypass surgery and underwent angioplasty and stenting in 
October 2005.  Records from this institution dated in April 
2003 document that the Veteran likely had stroke that month.  
Treatment records signed by "D.B.", M.D. document that 
radiology studies in January 2006 showed evidence of a 
lacunar infarct of uncertain age in the left lentiform 
nucleus.  VA treatment records from May 2006 document that 
the Veteran had a stroke in January 2006.  Records from 
"D.L.Z.", M.D include an assessment of coronary artery 
disease since 1995, hypertension, elevated left ventricular 
end diastolic pressure, and cerebral aneurysm status post 
cerebral vascular accident (CVA), sleep disordered breathing, 
prior history of cigarette smoking, fall with multiple rib 
fractures in 2001, benign prostatic hypertrophy, depression, 
and hypertension.  

In his November 2006 notice of disagreement, the Veteran 
reported as follows:  

I believe I missed no time from work ever 
during my time in service due to anything 
so trivial as the "flu."  I was off 
flying status for several days for a 
massive headache occurring while flying 
with others in a C45 starting out on a 
cross country trip.  I had never hurt so 
bad in my life.  I could not see very 
well, was vomiting frequently and could 
only moan and hold my forehead.  It was 
so obvious to others that I was in severe 
pain, that they returned the flight to 
Keesler Field, called the ambulance from 
the Flight Surgeons office and I was 
taken there.  

He also reported in that document that a physician colleague 
had treated him by filling the nasal pharynx and sinuses with 
an ephedrine solution, which did not help.  He stated that he 
had no more headaches during service.  

During the Board hearing the Veteran testified that he that 
he had his first headache during a flight May 16 but did not 
remember of what year.  March 2010 Board hearing transcript 
at 7.  He testified that he vomited, the flight had to 
return, he went to the emergency room, had an 
electrocardiogram (EKG), was sensitive to light, returned 
home, but was back at work in a few days without any 
headache.  Id. at 7-8.  The Veteran's son offered his medical 
opinion that migraine headaches are an independent risk 
factor for vascular disease of the type that affects both the 
heart and the brain.  Id. at 9.  

Service treatment records are absent for any mention of a 
headache or of any vascular, neurological, or cardiac 
symptoms, disease, or injury.  These records include a note 
from May 16, 1960 with a diagnosis of influenza-like 
syndrome, virus type undetermined.  A medical recommendation 
for flying duty from that same date indicates that the 
Veteran was found to be medically incapacitated to fly on May 
16, 1960 for an estimated duration of 5 days and was admitted 
to quarters.  Diagnosis is listed as medical observation.  A 
medical recommendation for flying dated May 19, 1960 
documents that the Veteran was discharged from quarters to 
non-flying status on May 18, 1960 with non-flying status to 
full duty on May 19, 1960.  The diagnosis was influenza-like 
syndrome, virus type undetermined.  A clinical note from May 
19, 1960 indicates that the Veteran had been grounded for flu 
syndrome and was now feeling much better.  

Also associated with the service treatment records are 
bacteriology clinical laboratory report forms.  A form from 
May 16, 1960 lists that the specimen source was a throat 
culture, a form from June 1, 1960 also indicates that the 
specimen was a throat culture and lists a provisional 
diagnosis of pharyngitis.  A chest x-ray report from May 5, 
1960 indicated that the Veteran had a cough with yellow 
sputum rule out pneumonitis, with findings of no significant 
abnormalities.  A chest x-ray report from May 20, 1960 
indicates that x-ray showed no significant abnormalities.  
EKG tracings from May 16, 1960 include an annotation that the 
EKG was normal.  

The reports of medical examinations from June, July, and 
September 1960 make no mention of headaches, vascular, 
neurological, or cardiac problems.  Clinical evaluations of 
the head, neurological system, heart, and vascular system 
were normal.  The September 1960 report includes a number of 
notes.  These notes mention mumps and pertussis in childhood, 
hay fever in the Northern United States with no symptoms in 
the last 18, months, childhood asthma with no symptoms since 
age 12, occasional trouble with external hemorrhoids, small 
compression fracture L-1 in 1955 with no subsequent 
disability, tonsillectomy in childhood, and no history of 
motion sickness or loss of consciousness.  A final note 
states that the Veteran "Denies all else."  

In the 1960 report of medical history, the Veteran checked 
the box indicating that he did not then have nor had 
previously had frequent or severe headache.  He indicated 
"YES" to questions of whether he ever had any illness or 
injury other than those already noted and whether he had 
consulted or been treated by clinics, physicians, healers, or 
other practitioners within the past five years.  The Veteran 
explained these answers as follows:  

In Feb 1955 I had a compression fracture 
of L1; I was treated with a 
hyperextension body cast for 12 weeks and 
recovered completely.  Have received a 
waiver for commission and flying class 3.  
I have served 14 mos. On flying status 
with no symptoms referable to my back."  

These service treatment records are evidence against the 
Veteran's claims for migraine headaches, residuals of a 
stroke, and heart disease.  The records are detailed and 
describe other symptoms and conditions, such as hemorrhoids, 
but the absence of any mention of headache, heart problems, 
vascular problems, or neurological problems tends to show 
that none of these conditions or related symptoms occurred at 
any point during his active service.  It follows that he did 
not have a migraine headache, heart disease, or vascular or 
neurological disease or injury during service.  

Submitted by the Veteran in support of his claims are medical 
journal articles, his own opinion, that of his son, that of 
the Chief of Neurology at a VA Medical Center (VA 
neurologist), that of "P.A.", M.D., a professor of 
neurology at a medical college, and that of "M.M.", M.D. 
who he has identified as his primary care physician.  These 
articles and opinions provide evidence that there is a 
correlation between CVAs and migraine headaches, including 
that there is an increased risk of a CVA in at least one 
class of persons who have had migraine headaches.  

In a February 2007 letter Dr. P.A. provided an opinion as 
follows:  "In summary, it is my impression, to a reasonable 
degree of medical certainty (more likely than not), that the 
risk of stroke in [the Veteran] was heightened by the 
presence of recurrent migraines which initially occurred 
during his military service."  

In a July 2006 letter, Dr. M.M stated that he had treated the 
Veteran since 1990 for nineteen different conditions; this 
list included a "long history of migraine headaches."  Dr. 
M.M. provided a history that the Veteran had a stroke in 
April 2003 with no current residual symptoms.  

In a March 2007 letter Dr. M.M. reported that he had been the 
Veteran's internist for "20-plus years" and the Veteran had 
told him of his inservice headache long before his current 
stroke or VA claim.  Dr. M.M. stated that it was his opinion 
that migraine attacks are a product of middle sized cerebral 
arterial spasm and a probable causal factor in the Veteran's 
stroke in 2006.  

In a February 2006 letter "N.C.", M.D., a VA neurologist, 
stated as follows:  

While on active duty, the Veteran 
"developed migraine headaches and was 
seen in the troop medical clinic at his 
active duty post on several occasions for 
medical evaluation and treatment.  His 
problems with migraines persisted after 
release from active duty but more 
recently, he has had a lacunar stroke of 
medium to small sized blood vessels 
leaving him with dysarthria and right-
sided hemiparesis.  

Dr. N.C. explained that medical articles indicate that there 
is an etiological connection where people with a history of 
migraine are at risk for such strokes.  He referred to 
several studies.  

In a February 2007 letter, "P.A"., M.D., a professor of 
neurology, provided an opinion based on onset of migraine 
headaches on May 16, 1960.  He concluded that the Veteran's 
migraine headache during service was a significant 
contributing factor to his vascular and cerebrovascular 
disability.  

In another February 2007 letter, "M.F.", M.D., another VA 
neurologist, stated that he had reviewed the Veteran's claims 
file and rendered an opinion that the Veteran's current state 
of disability is the result of "that first migraine while 
flying on active duty and the many other migraines he 
suffered for years after."  Explaining the basis for this 
opinion, the physician provided as follows:  

The notes by various Flight Surgeons 
during [the Veteran's] brief illness are 
administrative rather than true medical 
office visits by a patient.  The notes 
explain an innocuous reason for being put 
on "Duties Not Involving Flying" DNIF.  
There is no listing of fever or any 
physical findings, laboratory tests, x-
rays or even a complaint by [the 
Veteran].  This is no assurance that [the 
Veteran] was physically present when the 
notes were made.  I believe [the Veteran] 
was home in bed recovering from the worst 
headache he had ever had.  I further 
believe that was his first disabling 
migraine and it occurred while on active 
duty flying in his capacity as a medical 
officer.  

In a March 2007 letter, another VA neurologist, "M.T.", 
M.D., stated that he believed to a reasonable degree of 
medical certainty that the Veteran's "current state of 
disability is the result of his migraine while flying on 
active duty and subsequently his stroke."  Dr. M.T. provided 
as follows:  

[The Veteran} has served as a flight 
surgeon from 7/29/1958 - 6/30/1960.  
While on active duty, he developed 
migraine headache for which he was 
evaluated several times.  He continued to 
have migraine even after he left the 
service.  Later on he suffered a lacunar 
stroke.  The relationship between stroke 
and migraine is well established.  The 
type of stroke he had could not have been 
due to embolic disease but rather small 
vessel disease.  This is typical of 
stroke related to migraines.  

Although there are a number of medical opinions of record 
this case turns not on expert evidence but rather on the 
facts of the Veteran's service.  All of the medical opinion 
evidence favorable to the Veteran's claims for service 
connection for migraine headaches, residuals of a stroke, and 
heart disease depend entirely on his suffering a migraine 
headache on May 16, 1960.  The Board finds that the records 
created contemporaneously to the Veteran's service are more 
probative than his statements made many years after 
separation from active service; indeed, the earliest recorded 
mention of an inservice headache comes in 2006, some 46 years 
after his separation from active service.  There is no 
evidence indicating that his son or any of the physicians who 
have submitted evidence on his behalf were present with him 
during his active service.  Their statements all rest on the 
Veteran's statement that he had a migraine headache during 
service.  Indeed, the opinions written by Dr. M.T. and Dr. 
N.C. are based on facts not even asserted by the Veteran, 
that he had multiple headaches and was seen numerous times by 
military medical personnel for headaches.  As already noted, 
the Veteran reported that he had one migraine headache during 
service.  

The service treatment records agree with the Veteran's 
account only as to the date, May 16, 1960.  Very clear to the 
Board from those records is that the Veteran was assessed 
with the flu, with no mention made of headaches.  The Board 
recognizes that the Veteran submitted a copy of the 
chronological record of medical care with his annotation 
"The clinical note that says headache Hoorah!!!!"  This 
note however states as follows "Ortho Clinic 13 Mar 59 See 
Consultation Sheet of 1 Oct 58.  19 May 60 Pt was grounded 16 
May for flu - syndrome.  Is now feeling much better.  Return 
to flying status."  Contrary to the Veteran's annotation, 
the treatment note does not mention a headache.  All of the 
diagnostic testing had to do with his throat and chest.  As 
these records are sufficiently detailed and were created at 
the time of his illness, the Board finds the records to be 
the most probative evidence of the symptoms suffered by the 
Veteran in May 1960.  See Curry v. Brown, 7 Vet. App. 59 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  

Dr. M.F.'s opinion is based on an inaccurate factual basis.  
He stated that the service records included no laboratory 
tests, x-rays or even a complaint by the Veteran.  This is 
contradicted by the record which, as already explained, 
includes laboratory reports of bacteriological tests on a 
throat culture specimen dated on May 16, 1960 and an EKG 
conducted that same date.  As already stated, there is an 
entry for May 19, 1960 in a health record chronological 
record of medical care which includes that the Veteran was 
feeling much better and that he had been grounded for the 
flu.  Moreover, Dr. M.F's opinion fails to account for the 
Veterans own endorsement at separation from service just four 
months later that he had never had a severe headache.  It is 
not believable that the Veteran would have had the worst 
headache of his life, as Dr. M.F. stated, but not have 
recalled such at separation from service.  Dr. M.F.'s opinion 
amounts to nothing more than the neurologist believes the 
Veteran's account of his service to be accurate.  

While Dr. M.F. may hold this belief, the Board finds that the 
service treatment records are the most probative evidence of 
record as to what occurred during service, particularly on 
the dates in question.  Not only is all of the evidence 
contemporaneous to service against a finding that he had a 
headache in May 1960, as he has alleged but the Veteran has 
demonstrated that he is not an accurate historian in the 
context of his claim for service connection for a hearing 
loss disability and tinnitus.  As explained above, the 
Veteran reported in his November 2006 notice of disagreement 
that he did not remember ever having a hearing test during 
service.  Yet reports of medical examination from service 
document the results of hearing tests during service.  This 
tends to show that the Veteran's memory of service is flawed.  

The Board has considered Dr. M.M.'s statement that the 
Veteran told him of a headache that occurred during his 
military service and that the Veteran made this report to Dr. 
M.M. prior to the Veteran's stroke and prior to his claim for 
VA benefits.  The evidence tends to show that Dr. M.M.'s 
statement is suspect.  He has provided treatment records for 
the period from October 1991 through 2006.  In the October 
17, 1991 treatment note, Dr. M.M. recorded that the Veteran 
had come in to establish care.  This is clearly the first 
visit to Dr. M.M. by the Veteran.  Dr. M.M. has thus 
exaggerated in his March 2007 letter stating that he had been 
the Veteran's internist for "20-plus years."  

But more importantly, the treatment records submitted by Dr. 
M.M. make no mention of the Veteran's service, including no 
mention of a headache during service.  None of the problem 
lists mention headaches.  In the initial interview notes from 
October 1991, Dr. M.M. recorded that the Veteran had a past 
medical history of routine use of Dimetapp, allergy to 
penicillin, no surgeries, and fractured ribs and clavicle 
several years earlier and fracture L3 in 1955.  He noted that 
the Veteran has cluster and migraine-type headaches and has 
used biofeedback in the past.  That is the only mention of 
headaches in the treatment notes from Dr. M.M. These notes 
thus show that Dr. M.M. was diligent in noting the dates of 
onset of conditions.  He at no point noted that the Veteran 
had the worst headache of his life during service, that is 
until his letters to VA in 2006 and 2007.  This the Board 
finds lessens the value of Dr. M.M.'s statements as to some 
earlier report of an inservice headache by the Veteran.  Also 
of note is that in a problem list in 1997 Dr. M.M. noted that 
the Veteran had questionable memory impairment.  This last 
statement fits in with the picture of the Veteran as an 
inaccurate historian.  

Even if the Veteran had told Dr. M.M. about an inservice 
headache at some point prior to 2006, the Board does not find 
such to be sufficient to outweigh the reports that the 
Veteran made at separation from service that he had never had 
a severe headache or the report of his May 16, 1960 incident 
which showed not a headache but rather that he had the flu 
with no mention of any headache.  

Also considered by the Board is the Veteran's contention, 
stated in his November 2006 notice of disagreement, that a 
fellow physician might not enter a permanently disqualifying 
defect for flying status based on a single headache.  This 
explanation however fails to account for the Veteran's own 
statement in his separation report of medical examination 
from September 1960 that he did not then have nor had ever 
had a severe headache.  At that point his flying status could 
not have mattered as he was leaving active military service.  
It is highly unlikely that he would have forgotten in a four 
month period what he now describes as an incapacitating 
severe headache if he indeed had suffered from such a 
headache.  

During the October DRO hearing, the Veteran testified that 
his first headache after service occurred "probably within 
months of leaving service."  October 2007 DRO hearing 
transcript at 2.  It is clear from this statement that the 
Veteran does not remember if a migraine headache manifested 
within one year of service.  

Finally, during the October 2007 DRO hearing the Veteran 
testified that the last time that he had a headache was six 
years prior to the hearing.  Id. at 3.  Thus, by his own 
account, and given that he filed his claim in 2006, service 
connection is not warranted for migraine headaches on a basis 
independent and sufficient from the fact that he did not have 
a headache during service.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  , 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be 
present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed 
to sometime in the distant past.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  The Gilpin requirement that there be 
a current disability is satisfied when the disability is 
shown at the time of the claim or during the pendency of the 
claim, even though the disability subsequently resolves.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the 
Veteran does not have a current migraine headache disability, 
even if the evidence had shown migraine headaches or headache 
during service or during an applicable presumptive period, 
service connection for headaches would not be warranted.  

In summary, the preponderance of the evidence in this case is 
against a finding that the Veteran had a headache in May 1960 
or during any other time of his active service.  All 
favorable evidence depends on the occurrence of the alleged 
headache.  As the Board finds that the headache did not occur 
and there is no event, injury, or disease during service or 
in an applicable presumptive period upon which to base the 
claimed disabilities, the appeal as to service connection for 
migraine headaches, residuals of a stroke, and heart disease 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  


Spine disability  

The Veteran contends that he had a lumbar vertebra fracture 
at entrance into service which was aggravated by training in 
an aircraft ejection seat, resulting in current degenerative 
disc disease of the lumbar spine.  

October 1991 initial treatment records from Dr. M.M. document 
the Veteran's report of a compression fracture of L3 in 1955 
and that he had occasional low back pain.  September 1997 
treatment records sent from a consulting physician, "E.S.," 
M.D., to Dr. M.M. document that a radiology study revealed an 
L2 compression fracture as well as findings consistent with 
mild degenerative joint disease.  This followed the Veteran's 
report that he had very recently fallen 6 feet from a ladder 
landing on his buttocks and hard ground with immediate pain 
in his lower back.  At that time he reported that he had a 
history of low back pain and that his back goes out once per 
year.  

In his November 2006 notice of disagreement the Veteran 
reported that he injured his back prior to service and 
characterized the injury as at L3 - L4.  He reported that he 
believed he suffered an L1 fracture in 1996.  The Veteran 
also explained that after his training in the ejection seat 
he hurt for days, wore a back brace under his trousers, and 
hobbled to classes.  

During the October 2007 DRO hearing, the Veteran referred to 
his vertebra fracture and use of a back brace prior to 
service and then testified as to his recollection of symptoms 
during service as follows:  

I did notice difficulty and pain after 
being shot out of the ejection seat, but 
I just went to classes and didn't say 
anything to anybody, then I wasn't 
incapacitated.  When it's really, really 
bad and there is real spasm, you can't 
even get out of bed.  The muscles are 
spasmed and they won't let you physically 
do that, so I wasn't that bad after the 
ejection seat.  

October 2007 DRO hearing transcript at 5.  

During the March 2010 Board hearing the Veteran testified 
that at the time of his acceptance into service he was given 
a waiver for a pre-existing back condition.  March 2010 Board 
hearing at 4.  He testified he was "shot up the rail" of an 
ejection chair while in aviation medicine school as part of 
his flight certification.  Id.  He contended that this 
aggravated his low back condition beyond its natural 
progression.  Id.  The Veteran testified that he did not 
report to sick call because he did not want to be rejected, 
("wash out") from the program, so he self treated by 
wearing a brace under his uniform.  Id. at 6.  He also 
reported that while he mentioned his back condition to his 
primary care physician Dr. M.M he did not get an assessment.  
Id.  

Of record is a document showing that the Veteran graduated 
from a primary course in aviation medicine as of June 1959.  

Included in the service treatment records is an April 1957 
report of medical examination for the purpose of application 
for a commission which documents that the Veteran had a 
history of compression fracture of L-1.  This, then is a 
noting on an examination report of an injury that preexisted 
his entrance into service.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Only such conditions as are recorded in examination reports 
are to be considered noted.  38 C.F.R. § 3.304(b).  

The Federal Circuit has explained service aggravation claims, 
as follows:  

if a preexisting disorder is noted upon 
entry into service, the veteran cannot 
bring a claim for service connection for 
that disorder, but the veteran may bring 
a claim for service-connected aggravation 
of that disorder.  In that case section 
1153 applies and the burden falls on the 
veteran to establish aggravation. 

Wagner v. Principi,  370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

In an April 1957 report of medical history the Veteran 
indicated that he either then or had previously worn a brace 
or back support.  He also indicated that he had a compression 
fracture of the first lumbar vertebra in February 1955 for 
which he was treated with a body cast.  He stated that he had 
been asymptomatic since the treatment.  An October 1958 
report of medical examination and orthopedic consultation 
sheet document that his first lumbar vertebra fracture had 
completely healed.  No striking abnormalities were shown on 
an orthopedic lumbosacral series, but there was somewhat 
flattened lumbar lordosis and evidence of compression of the 
first lumbar vertebra in that the anterior height was 
somewhat lessened.  He was deemed capable of full military 
duty as an Air Force doctor and a normal clinical evaluation 
of his spine was noted.  

Reports of medical examination from 1957 through separation 
from active service in 1960 all include normal clinical 
evaluations of the Veteran's spine.  These reports also 
include notes that he had a preexisting vertebral fracture 
with no subsequent disability.  Reports of medical history 
completed and signed by the Veteran in April 1957, October 
1958, March 1959, and September 1960 all include that the 
Veteran either then wore or had previously worn a brace or 
back support.  These reports, as they did not change from the 
time of entrance into service to separation from service, are 
not evidence that the Veteran wore a back brace at any time 
during service.  

In the September 1960 report of medical history, the Veteran 
stated as follows:  

In Feb 1955 I had a compression fracture 
of L1; I was treated with a 
hyperextension body cast for 12 weeks and 
recovered completely.  I have received a 
waiver for commission and flying class 3.  
I have served 14 mos on flying status 
with no symptoms referable to my back.  

These service treatment records are compelling evidence that 
the Veteran suffered no increase in disability with regard to 
his L1 compression fracture during service.  Leaving aside 
the question of aggravation, these records also are 
compelling evidence that there was no onset of a back 
disability, including an injury, during his period of active 
service because he stated, at separation from service, that 
he had no symptoms referable to his back.  Indeed, although 
not required under the facts of this case, these records are 
clear and unmistakable evidence that there was no increase in 
severity of his preexisting back injury during service.  

The Board has not ignored the Veteran's current statements 
described above.  Those statements are somewhat internally 
contradictory.  He reports that he wore a brace under his 
uniform, but also states that he noticed some difficulty and 
pain and that the symptoms were not that bad.  Regardless of 
what the Veteran believes to have occurred a half a century 
ago, his statements during service with regard to his back 
are the most probative evidence of what he experienced with 
regard to his back during service because those statements 
were made much closer to the alleged ejection seat symptoms 
and are not in any way ambiguous or internally contradictory.  

In the February 2007 letter already described in the context 
of the claim for service connection for headaches, residuals 
of a stroke, and heart disease, Dr. P.A. stated that during 
the Veteran's service he developed a fracture of his lower 
back.  Dr. P.A. makes no mention of the preexisting vertebra 
fracture from 1955.  As already explained there is no 
evidence of any fracture of the Veteran's back during 
service.  Dr. P.A.'s statement in this regard is afforded no 
weight because it conflicts with the more probative evidence 
of record, the service treatment records created at the time 
of the Veteran's service.  

In a July 2006 letter, Dr. M.M stated that he had treated the 
Veteran since 1990 for nineteen different conditions.  One 
item on the list was two traumatic back vertebral fractures.  

In the March 2007 letter already described in the context of 
the Veteran's claim for headaches, stroke, and heart disease, 
Dr. M.M. stated that he had been the Veteran's internist for 
20 plus years and that he had reviewed the Veteran's claims 
file and military records.  Dr. M.M. stated that he was aware 
of the Veteran's 1955 lumbar fracture and his subsequent 
lumbar fracture that occurred in the 1990s.  He stated that 
he was made aware of the Veteran's lumbar fracture in 1955 by 
history.  Dr. M.M. stated that "[l]ong prior to any 
application for VA benefits, he told me of his training in 
aviation medicine and mentioned his experience being shot out 
of the ejection seat as part of the aeromedical examiner 
course."  Dr. M.M. referred to the Veteran's description of 
being shot out of an ejection seat and stated "[s]ince an 80 
mm shell is used to accelerate him in the seat up the rail 
that is a significant trauma to an already pathological 
lumbar area of which the Air Force was well aware.  Now, 50 
years later, we see the pathological states of his lumbar 
spine."  Dr. M.M. concluded that it was therefore his 

opinion to a probable degree of medical 
certainty that the above ejection seat 
incident materially contributes to the 
pathological lumbosacral condition now 
some 50 years later and that [the 
Veteran] displayed episodes of disability 
from acute back spasm and one episode of 
foot drop during these subsequent 50 
years.  


The Board affords no value to Dr. M.M.'s opinions or those of 
the Veteran in this regard.  The Veteran has now stated that 
he had back pain immediately following an experience in an 
ejection seat during his training for flight medicine.  
Service treatment records show that that training was 
completed in 1959.  Yet, the Veteran reported no back 
problems from that point through the remainder of his 
service.  

Dr. M.M.'s opinion is expressly based on the Veteran 
experiencing significant trauma to his back during his 
training in the military.  This hinges entirely on the 
Veteran's report.  The Board finds that the Veteran is not 
credible in his reports regarding trauma experienced during 
service.  This the Board bases on the Veteran's own 
inconsistent statements.  At the time of separation from 
service, when he would have no discernable motivation for 
providing a false report, he stated that he had no symptoms 
referable to his preexisting lumbar fracture.  Thus, this is 
not a case where he was merely silent; he affirmatively 
stated that he had no symptoms referable to his back.  His 
statement that he now has lumbar disc disease as the result 
of inservice trauma is made in the context of securing 
benefits and comes many years after his service ended.  As 
between the two reports, the Board places much greater weight 
on the report made at the time of separation from service, 
when the events of service were fresh in his mind, than the 
more recent report.  It is clear to the Board that the 
Veteran's memory of those years is flawed as his later 
reports are confused as to which disc was fractured in 1955.

As Dr. M.M.'s opinion and that of the Veteran are based on 
events that the more probative evidence show did not occur, 
the Board affords those medical opinions no weight.  That is, 
Dr. M.M.'s opinion is based on not only insufficient facts 
but incorrect facts.  The Board is not here finding that the 
Veteran did not take part in some ejection seat training, but 
rather than he did not suffer any significant trauma to his 
back during such training and did not experience any symptoms 
involving his back at anytime during service.  

The Board has considered the Veteran's statements that he did 
not want to "wash out" so he did not tell anyone about his 
back pain but rather self-treated by wearing a brace.  This 
explanation is afforded no weight because at the time of the 
Veteran's separation from active service he clearly indicated 
that he had experienced no symptoms involving his back, and 
at that time there would be no motivation to hide an injury 
to prevent disqualification.  

Also important in this case is that the evidence shows that 
the Veteran's preexisting lumbar fracture noted at entrance 
into service did not undergo any increase in severity during 
his service.  This is the test for whether benefits are 
available for aggravation of a preexisting injury.  Dr. 
M.M.'s opinion provides no evidence that the Veteran's 
preexisting back injury increased in severity during service.  

Nor has the Board neglected to consider the Veteran's 
argument, in a March 2007 letter, that x-rays of his spine 
showed a worse spine condition after being on flying status 
as opposed to when he entered service.  He elaborated on this 
during the October 2007 DRO hearing that the x-ray reports 
indicate a one-sixteenth inch increase in the compression of 
the L1 vertebra from when he first went into the service."  
October 2007 DRO hearing transcript at 6.  There is a 
consultation sheet from October 1958 in which an orthopedist 
describes the x-rays as follows:  

An orthopedic lumbosacral series at the 
present time demonstrates no striking 
abnormalities.  The lumbar lordosis is 
somewhat flattened and there is evidence 
of compression of the 1st lumbar vertebra 
in that its anterior height is somewhat 
lessened.  

The only other report of x-rays from service is a March 1959 
report which states as follows:  

Lumbosacral Spine:  There is scoliosis of 
the lumbar spine with convexity to the 
right.  The disc spaces are maintained.  
There is anterior wedging of the body of 
L1, with increased concavity in its 
anterior margin, indicating an old 
compression fracture.  The height of the 
body is decreased anteriorly by 
approximately 3 mm.  The neural arches 
and articular facets are normal at all 
the lumbar levels.  No abnormalities 
noted in the lumbo-sacral or sacroiliac 
joints.  

Finally, there is a July 1959 consultation sheet in 
which an orthopedist stated "X-rays - minimal 
anterior wedging L-1, otherwise within normal 
limits."  

The Veteran has mischaracterized these reports.  The March 
1959 report makes no mention of earlier x-rays.  That fact 
and the grammer of the report indicates that the decreased 
height referred to is not in reference to earlier x-ray 
results but merely in reference to the normal.  The decreased 
height mentioned in the March 1959 report is consistent with 
the statement in the October 1958 consultation sheet that the 
height of L1 was somewhat lessened.  

The Board has also considered the Veteran's October 1958 
report of medical history in which he stated that in February 
1955 he suffered a one-eighth inch compression fracture of 
L1.  To the extent that the Veteran seeks to use that 
statement as evidence that he had a one-sixteenth inch change 
in the height of L1 during service his argument is not only 
without merit but is internally self defeating.  One-eighth 
inch is 3.175 mm, one-sixteenth inch is 1.5875 mm, hence even 
if the Veteran's statement in the 1958 report was accurate 
and represented the height in question at entrance into 
service, the finding of a 3 mm height deficit in the March 
1959 report merely shows no change.  Regardless, his 
statement of a one-eighth inch compression in 1955 says 
nothing as to the extent of the compression at the time of 
entrance into service and therefore provides no basis for any 
finding that matters in this case.  

This is not a medical determination by the Board.  Rather it 
is nothing more than reading the relevant reports.  Reading 
those reports in this analysis does not require medical 
expertise but merely the ability to compare the language of 
the reports.  The Board does not rely on an unsubstantiated 
medical opinion in doing so, but merely its own reading of 
the face of the document for the meaning of the words; the 
comparative language of the reports is not a medical 
question.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions).  
The Veteran's argument regarding x-ray evidence during 
service is without merit.  

The Board has also considered whether, leaving aside 
aggravation of the preexisting L-1 fracture, the Veteran has 
a back disability that is otherwise the result of his 
service.  This however must also be answered in the negative.  
The only event that he contends gave rise to any current back 
disability is the alleged painful experience during and 
following ejection seat training.  For the reasons already 
discussed, the Board finds that the Veteran did not suffer 
pain or any other symptoms from any such training and 
suffered no symptoms whatsoever involving his back during 
service.  There is no evidence of arthritis manifesting 
within one year of separation from active service so the 
presumptive provisions for chronic disease are not for 
application.  

There is no post service x-ray evidence of the Veteran's 
lumbar spine until many decades after his separation from 
active service.  Hence, any changes noted in post-service 
treatment records are not relevant to whether there was an 
increase in severity during service of a pre-existing back 
injury 

For the reasons stated above, the Board finds that the 
preponderance of evidence of record is against the Veteran's 
claim for service connection for a lumbar spine disability or 
service aggravation of a preexisting L-1 fracture.  Hence, 
his appeal as to this issue must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a low back disability is denied.  

Service connection for headaches is denied.  

Service connection for residuals of a stroke is denied.  

Service connection for heart disease is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


